DICE, Commissioner.
The conviction is under Art. 534, Vernon’s Ann.P.C., for contributing to the delinquency of a minor; the punishment, six months in jail and a fine of $500.
The complaint and information charged that appellant and three others, acting together, did unlawfully contribute to the delinquency of a named female under the age of sixteen years by encouraging and causing said female to go into a place where intoxicating liquors were kept, drunk, and used, “said place being an automobile.”
Appellant excepted to the complaint and information, on the ground that it did not appear therefrom that an offense against the law had been committed, and moved to quash the same for the reason that the term, “place” — as used in the statute: Art. 534, supra, does not contemplate a vehicle but rather a fixed and stationary structure.
Such exception-and-motion was by the court overruled, to which appellant duly excepted.
The exception and motion to quash the state’s pleadings should have been sustained.
Art. 534, supra, in defining the term, “delinquency,” provides, among other things, that it means:
“ * * * going into or remaining in any bawdy house, assignation house, disorderly house, or road house, hotel, public dance hall where prostitutes, gamblers or thieves are permitted to enter and ply their trade, going 'into a place where intoxicating liquors or narcotics are kept, drunk, used or sold * *
It is clear that the “place” referred to in the statute means a fixed location where intoxicating liquors are kept, drunk, used, or sold, and does not include a movable object such as an automobile.
2 Bouv.Law Diet., Rawle’s Third Revision, p. 2595 in defining the word, “PLACE,” states:
“The word is associated with objects which are, in their nature, fixed and territorial.”
Under such definition and construction, an automobile, per se, is not a place, within the meaning of the statute and no offense was charged in the complaint and information.
For the reason stated, the judgment is reversed and the prosecution is ordered dismissed.
Opinion approved by the Court.